Exhibit 10.7

OCTOBER 31, 2006

(1) STOCKERYALE (UK) LIMITED

(2) STOCKERYALE, INC.

and

(3) THE EUREKA INTERACTIVE FUND LIMITED

 

--------------------------------------------------------------------------------

CHARGE OVER SHARES

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS DEED is made on: October 31, 2006

 

1. STOCKERYALE (UK) LIMITED, a company incorporated in England and Wales
(company number 05965205) whose registered office is at 4th Floor, Mitre House,
177 Regent Street, London W1B 4JN (“SYUK”);

 

2. STOCKERYALE, INC., a Massachusetts corporation whose principal place of
business is at 32 Hampshire Rd., Salem, New Hampshire 03079 (“SYI” and together
with SYUK, the “Chargors”); and

 

3. THE EUREKA INTERACTIVE FUND LIMITED, a company incorporated in the Cayman
Islands under registration number 93858 whose registered office is at Harbour
Centre, 2nd Floor, North Church Street, PO Box 896, George Town, Grand Cayman,
Cayman Islands (the “Chargee”).

BACKGROUND

The Chargee has advanced sums to SYUK under the terms of a bond of today’s date
(the “Bond”). As a condition of the Bond, SYUK and SYI are required to enter
into this deed creating security over the Charged Securities in favour of the
Chargee.

The parties agree as follows:

 

1 INTERPRETATION

 

1.1 In this deed the following definitions apply:

 

“Acquisition Agreement”    The agreement made on the 31st of October 2006 among
SYUK, SYI and certain persons specified therein for the acquisition by the
Chargors of the Shares; “Authorized Contribution    The contribution by SYI to
SYUK of all of its right, title and interest in and to the Charged Securities
held by SYI, which shall be consummated immediately after the closing of the
transactions under the Acquisition Agreement; “Bond”    The bond instrument of
even date creating $4,750,000 of 10% Senior Fixed Rate Secured Bonds issued by
SYUK; “Business Day”    any day other than a Saturday or Sunday on which banks
in general are open for the transaction of normal banking business in the City
of London; “Charged Securities”    the Shares, all other shares, all rights and
benefits held by or owing to the Chargors whether arising under or pursuant to
the Acquisition Agreement or otherwise and other assets and rights at any time
and from time to time the subject of this security, provided, however, that in
the case of Charged Securities pledged by SYI only, Charged Securities shall
include only shares, rights and benefits issued by the Company;

 

2



--------------------------------------------------------------------------------

“Company”    Photonic Products Limited (Company number 3110900); “Demand”    has
the meaning given to it in clause 2.1; “Enforcement Event”    has the meaning
given to it in paragraph 1.3 of Schedule 4; “Receiver”    has the meaning given
to it in paragraph 2.1 of Schedule 4; “Secured Liabilities”    has the meaning
given to it in clause 2.2; “Security Interest”    any debenture, mortgage,
charge, pledge, lien, assignment, hypothecation, right of set-off, title
retention, attachment, levy, tax, security interests and encumbrance of every
kind and nature or other arrangement or agreement the effect of which is the
creation of security; and “Shares”    Two hundred (200) shares in the Company
which comprise all of the Company’s issued and outstanding capital stock on the
date hereof.

 

1.2 Headings

The index and headings are included for convenience only and shall not affect
the interpretation or construction of this deed.

 

1.3 References

In this deed, unless the context requires otherwise, any reference to:

 

  1.3.1  each Chargor or the Chargee respectively includes its successors in
title and assigns and this deed shall be enforceable notwithstanding any change
in the constitution of each Chargor or the Chargee respectively its absorption
in or amalgamation with any other person or the acquisition of all or part of
its undertaking by any other person;

 

  1.3.2  a party or the parties is to a party or the parties (as the case may
be) to this deed;

 

  1.3.3  a recital is to the relevant statement about the background to this
deed made above under the heading “Background”; any reference to a clause or a
Schedule is to a clause of or schedule to this deed (as the case may be) and
references made in a Schedule to paragraphs are to paragraphs of that Schedule;

 

  1.3.4  this deed includes the Schedules, which form part of this deed for all
purposes;

 

  1.3.5  a statute or statutory provisions include any consolidation,
re-enactment, modification or replacement of the same and any subordinate
legislation in force under the same from time to time;

 

3



--------------------------------------------------------------------------------

  1.3.6  the masculine, feminine or neuter gender respectively includes the
other genders, references to the singular include the plural (and vice versa)
and references to persons include firms, corporations and unincorporated
associations;

 

  1.3.7  a document is to that document as varied, supplemented or replaced from
time to time;

 

  1.3.8  this security is to this deed and includes each separate or independent
stipulation or agreement in this deed and the security created by, pursuant to
or supplemental to it.

 

1.4 Terms Defined in the Bond

Words and expressions defined in the Bond and not defined in this deed shall
have the same meaning in this deed as in the Bond.

 

1.5 This Document is a deed

This document is the deed of the Chargors, even if it has not been duly executed
by the Chargee or has been duly executed by the Chargee but not as a deed.

 

2 COVENANT TO PAY

 

2.1 Payment on Demand

Each Chargor covenants with the Chargee that it will on demand pay and discharge
the Secured Liabilities when due to the Chargee (a “Demand”).

 

2.2 Meaning of Secured Liabilities

In this security, “the Secured Liabilities” means all moneys at any time and
from time to time due or owing by the Chargors to the Chargee and all other
actual or contingent liabilities at any time and from time to time incurred by
the Chargors to the Chargee, including (without limitation) all moneys due or
owing under the Bond or in any other manner (whether incurred by each Chargor
alone or jointly), together in each case with interest and costs of collection
(including, without limitation, reasonable attorneys’ fees), and irrespective of
the allowability, allowance or disallowance of any or all of the Secured
Liabilities in any proceeding commenced by or against either Chargor under any
bankruptcy or insolvency law, including, without limitation, obligations or
indebtedness of either Chargor for post-petition interest, fees, costs and
charges that would have accrued or been added to the Secured Liabilities but for
the commencement of such a proceeding. Interest on the Secured Liabilities shall
be calculated to the date of payment at the rates and upon the terms set out in
the Bond.

 

3 CHARGING CLAUSE

The payment and discharge of the Secured Liabilities shall be secured in the
manner and to the extent specified in Schedule 1.

 

4 COVENANTS

Each Chargor covenants with the Chargee as set out in Schedule 2 and warrants
and represents to the Chargee as set out in Schedule 3.

 

5 POWERS OF THE CHARGEE AND A RECEIVER

The Chargee and a Receiver shall have the powers set out in Schedule 4.

 

4



--------------------------------------------------------------------------------

6 CONTINUING SECURITY

 

6.1 Continuing Security

This security is a continuing security and shall secure the ultimate balance of
the Secured Liabilities notwithstanding intermediate payment or discharge of the
whole or part of the Secured Liabilities to the Chargee and also notwithstanding
liquidation or other incapacity of either Chargor, or any change in the
constitution or name of either Chargor or any other matter or thing.

 

6.2 Security Additional to Other Rights

This security is in addition to (and shall not merge with, otherwise prejudice
or affect or be prejudiced or affected by) any other right, remedy, guarantee,
indemnity or Security Interest which may be or have been created in favour of
the Chargee in respect of the Secured Liabilities. Accordingly, this security
may be enforced notwithstanding the existence or invalidity of all or any of the
same and also notwithstanding the Chargee at any time exchanging, releasing,
varying, abstaining from perfecting or enforcing or otherwise dealing or
omitting to deal with all or any of the same.

 

6.3 The Chargors’ Liability Not Discharged

The liability of the Chargors under this security shall not be discharged,
reduced, impaired or affected by:

 

  6.3.1  any present or future bill, note, right, remedy, guarantee, indemnity
or Security Interest held by or available to the Chargee being or becoming
wholly or in part void, voidable or unenforceable on any ground whatsoever or by
the Chargee at any time or from time to time exchanging, releasing, varying,
abstaining from perfecting or enforcing or otherwise dealing or omitting to deal
with all or any of the same; or

 

  6.3.2  the Chargee compounding with, discharging, releasing or varying the
liability of or granting any time, indulgence or concession to the Chargors or
any other person or renewing, determining, varying or increasing any bill,
promissory note or other negotiable instrument, accommodation, facility or
transaction in any manner whatsoever or concurring in, accepting or varying any
payment from the Chargors or any other person or company; or

 

  6.3.3  any act or omission which would not have discharged, impaired or
affected the liability of either Chargor to the Chargee had it been primary
obligor or by anything done or omitted which but for this provision might
operate to discharge, reduce, impair or affect that liability.

 

7 THIRD PARTY PROTECTION

No purchaser, mortgagee or other person dealing with the Chargors or a Receiver
shall be concerned:

 

7.1 to enquire whether any of the Secured Liabilities have become due or payable
or remain unpaid or undischarged or whether the power which either Chargor is
purporting to exercise has become exercisable; or

 

7.2 to see to the application of any money paid to either Chargor.

 

5



--------------------------------------------------------------------------------

8 COSTS AND EXPENSES

Each Chargor jointly and severally covenants with the Chargee to indemnify the
Chargee and any Receiver fully (and in the case of legal costs and expenses on a
solicitor and own client basis) on demand against all costs, expenses,
liabilities, claims, demands, actions or proceedings of any kind incurred by (or
made or brought against) it or him (or any manager or agent appointed by it or
him):

 

8.1 as a result of any failure by either Chargor to perform any of its
obligations under this security;

 

8.2 in the exercise (or purported exercise) of any of the powers or rights
conferred by this security; or

 

8.3 in respect of any other matter or thing done or omitted relating to the
Charged Securities.

 

9 PAYMENTS; NO DEDUCTIONS

 

9.1 Making of Payments

All payments to be made by the Chargors under this security shall be made no
later than noon on the due date for payment to the Chargee’s account at such
office or bank as it may notify to the Chargors from time to time in immediately
available funds in lawful currency of the United States of America.

 

9.2 Payments Due on Non-Business Days

If any payment by the Chargors is due on a non-Business Day, the due date for
payment shall instead be the next Business Day unless that is in the next
calendar month, in which case, it shall be the preceding Business Day. During
any extension of the due date of payment, interest shall be payable on the
amount due at the rate payable on that amount on the original due date.

 

9.3 Payments to be made in Full

All payments made or to be made by the Chargors under this security shall be
made in full, without any deduction, withholding, set-off or counterclaim on
account of any taxes or of any claim the Chargors may have against the Chargee.

 

9.4 Deductions Required by Law

If either Chargor is compelled by law to make payment subject to any deduction
or withholding in respect of tax, then it shall account for the same to the
relevant authority as and when required by law, and shall pay to the Chargee all
necessary additional amounts to ensure receipt and retention (free from any
liability) by the Chargee of the full amount which it would have received had
the payment not been subject to the deduction or withholding and shall promptly
provide to the Chargee a certificate of deduction and such tax receipts and
other documents as the Chargee may require.

 

9.5 Application of Insufficient Payments

If on any day the Chargee receives a payment insufficient to meet all amounts
then due and payable by a Chargor under this security, then the Chargee may
apply such payment against those amounts in the order it thinks fit (overriding
any application specified by a Chargor).

 

6



--------------------------------------------------------------------------------

10 SEVERABILITY

If any part of any provision of this security shall be invalid or unenforceable,
then the remainder of such provision and all other provisions of this security
shall remain valid and enforceable.

 

11 AMENDMENTS, WAIVERS AND RIGHTS

 

11.1 Waivers and Releases

No delay in exercising or non-exercise by the Chargee of any of its rights under
or in connection with this security shall operate as a release or waiver of that
right. Rather, any such waiver or release must be specifically granted in
writing signed by an authorised signatory of the Chargee and shall:

 

  11.1.1  be confined to the specific circumstances in which it is given;

 

  11.1.2  not affect any other enforcement of the same or any other right; and

 

  11.1.3  (unless it is expressed to be irrevocable) be revocable at any time in
writing.

 

11.2 Chargee’s Rights Cumulative

The rights and remedies of the Chargee under this security are cumulative and
not exclusive of any rights or remedies of the Chargee under the general law.
The Chargee may exercise each of its rights as often as it thinks necessary.

 

11.3 Voting Rights and Dividends

Unless an Enforcement Event has occurred, provided the Chargors together remain
the registered owner of the Shares:

 

  11.3.1  all voting and other rights (including the right to receive dividends)
attaching to any of the Charged Securities will continue to be exercised by the
Chargors for so long as they remain their registered owner and provided that the
Chargors shall not exercise any voting or other rights in a way which is likely
to prejudice the value of the Charged Securities or otherwise jeopardise the
security constituted by this deed; and

 

  11.3.2  the Chargors shall be free to deal with all the dividends,
distributions and interest and other monies paid thereon.

 

11.4  At any time after the occurrence of an Enforcement Event:

 

  11.4.1  the Chargee may in the name of the Chargors or otherwise and without
any further consent or authority on the part of either Chargor exercise all
voting and other rights attaching to the Charged Securities and any rights
attaching to the Charged Securities to nominate or remove a director as if the
Chargee were the sole beneficial owner of the Charged Securities;

 

  11.4.2  all derivative assets shall, if required by either Chargor as nominee,
be held on trust or to be paid or transferred to the Chargee; and

 

  11.4.3  each Chargor shall, and shall procure that its nominees shall, accept
short notice for and attend any meeting of the holders of any of the Charged
Securities, appoint proxies and exercise voting and other rights and powers
exercisable by the holders of the Charged Securities as the Chargee may direct
from time to time.

 

7



--------------------------------------------------------------------------------

12 ASSIGNMENT

 

12.1 Chargee’s Right to Assign

The Chargee may assign all or any of its rights under this security subject to
the prior notification of the Chargors but without obtaining their further
consent. Any assignee or successor in title of the Chargee shall be treated for
all purposes as if it had been an original party to this security in addition to
the Chargee.

 

12.2 Waiver of Confidentiality Rights

Notwithstanding any confidentiality obligation imposed on the Chargee by law, it
may disclose to any assignee, proposed assignee or person with whom from time to
time they have entered (or wish to enter into) an agreement in connection with
this security such information about the Chargors as it thinks fit. Each Chargor
irrevocably waives all rights of confidentiality in respect of such disclosure.

 

13 LAW AND JURISDICTION

The parties to this deed irrevocably agree that the courts of England and Wales
shall have exclusive jurisdiction over any claim or matter arising under or in
connection with this deed and that accordingly any proceedings in respect of any
such claim or matter may be brought in such courts.

 

14 NOTICES

All notices, demands and other communications made by the Chargee relating to
this security may (without prejudice to any other effective mode of making the
same) be delivered or sent to each Chargor at its registered office from time to
time or such other address in England and Wales of which the Chargee has
received no less than 15 Business Days’ prior written actual notice from such
Chargor and shall take effect:

 

  14.1 if delivered, upon delivery;

 

  14.2 if posted, at the earlier of the time of delivery and (if posted in the
United Kingdom by first class registered post) 10.00am on the second Business
Day after posting;

 

  14.3 if sent by facsimile, when a complete and legible copy of the
communication, whether that sent by facsimile or a hard copy sent by post or
delivered by hand, has been received at the appropriate address,

provided that if any communication would otherwise become effective on a
non-Business Day or after 5.00pm on a Business Day, it shall instead become
effective at 10.00am on the next Business Day. Section 196 of the Law of
Property Act 1925 shall not apply to this deed.

IN WITNESS of which this document has been duly executed as a deed and delivered
on the date stated at the beginning of this document

 

8



--------------------------------------------------------------------------------

SCHEDULE 1

THE CHARGE

As security for the Secured Liabilities, the Chargors with full title guarantee
charge to the Chargee by way of first priority fixed charge, senior to any other
charge or encumbrance:

 

  1. the Charged Securities, together with all allotments, accretions, offers,
rights, benefits and advantages whatsoever at any time accruing, offered or
arising (including without limitation any dividends or other distributions
declared from time to time) in respect of or incidental to the Charged
Securities and all stocks, shares, rights, money or property accruing thereto or
offered at any time by way of conversion, redemption, bonus, preference, option
or otherwise in respect of the same; and

 

  2. all rights and benefits of the Chargors arising under or pursuant to the
Acquisition Agreement including the right to enforce the same as if the Chargee
were a party to the Acquisition Agreement.

 

9



--------------------------------------------------------------------------------

SCHEDULE 2

COVENANTS

 

1 NO DISPOSALS OR SECURITY INTERESTS

Neither Chargor shall without the express prior written consent of the Chargee:

 

1.1 except for the Authorized Contribution, which the Chargors shall consummate
on the date hereof, sell, transfer or otherwise deal in any way with any of the
Charged Securities or permit any person other than such Chargor to be registered
as holder of any of them; or

 

1.2 assign or in any other way deal with any of its rights arising under the
Acquisition Agreement nor waive any rights it may have under the Acquisition
Agreement; or

 

1.3 create (or permit to continue or to be created) or suffer to subsist any
Security Interest over any of the Charged Securities (whether ranking in
priority to, pari passu with or subsequent to this security), except (i) the
Security Interest created hereunder to secure the Secured Liabilities, and
(ii) a security interest in favor of Laurus Master Fund, Ltd., which security
interest shall be subordinate to the security interest hereby granted to The
Eureka Interactive Fund Limited.

 

2 DEPOSIT AND REGISTRATION

 

2.1 Each Chargor shall transfer (or ensure that there are transferred) all or
any of the Charged Securities into the name of the Chargee. The Charged
Securities shall be held at the sole expense, risk and responsibility of the
Chargors.

 

2.2 Each Chargor shall deposit (or ensure that there are deposited) with the
Chargee and permit the Chargee to hold and retain (i) all stock and share
certificates and documents of title relating to the Charged Securities,
(ii) transfers of the Charged Securities duly completed in favour of the Chargee
or otherwise as it may direct and (iii) such other documents as the Chargee may
from time to time require for perfecting its title to the Charged Securities
(duly executed by or signed on behalf of the registered holder) or for vesting
or enabling it to vest the same in itself or its nominees or in any purchaser,
to the intent that the Chargee may at any time without notice present them for
registration from and after the occurrence of an Enforcement Event.

 

2.3 Without prejudice to paragraph 2.2 the Chargors shall hold to the order of
the Chargee (or ensure that there are so held) all documents of title and
related documents from time to time relating to the Charged Securities.

 

3 ISSUE OF SHARES

The Chargors shall procure that no shares or other securities in or of the
Company will be issued or allotted and no agreement, option or arrangement to
make or call for such issue or allotment will be made or granted without the
Chargee’s express prior written consent.

 

4 RESTRICTIONS

The Chargors shall not, unless the express prior written consent of the Chargee
has been obtained:

 

4.1 in any way modify the rights attached to any of the Shares;

 

4.2 increase, consolidate, sub-divide or reduce the share capital of the
Company;

 

10



--------------------------------------------------------------------------------

4.3 alter the memorandum or articles of association of the Company;

 

4.4 enact a purchase of own shares or reduce the share capital of or in the
Company; or

 

4.5 take any step to place the Company in liquidation or pass any resolution to
wind the Company up.

 

5 CALLS AND NOTICES

The Chargors shall:

 

5.1 duly and promptly pay (or ensure that there are paid) all calls, instalments
or other payments which may be made or become due from them under the Agreement
as and when the same become due from time to time; and

 

5.2 provide the Chargee with a copy of any report, accounts, circular, notice or
other item sent or provided to it (or to any person on its behalf) in connection
with its holding of the Charged Securities or any of them immediately upon
receipt thereof.

 

6 NO PREJUDICE

The Chargors shall not do or permit or suffer to be done anything (insofar as it
is within the power of the Chargors) which may in any way depreciate, jeopardise
or otherwise prejudice the value of the Charged Securities and will immediately
inform the Chargee of any such matter.

 

7 FURTHER ASSURANCE

The Chargors shall promptly and at their own expense execute and do all such
assurances, acts and things the Chargee may require for perfecting or protecting
this security over the Charged Securities or any of them or for facilitating the
realisation of the same and in the proper exercise of all powers, authorities
and discretions vested in the Chargee.

 

8 INDEMNITY

The Chargors shall indemnify and keep indemnified the Chargee from and against
all actions, proceedings, costs, claims and demands occasioned by any breach of
any of the covenants on the part of the Chargors contained in this security and
if the Chargors fail to take any action required of them in this Schedule then
the Chargee may (without prejudice to any other right it may have) take such
action (including but not limited to the action so required but not taken by the
Chargors) on the Chargors’ behalf as it thinks fit and the Chargors shall
indemnify the Chargee against any costs and expenses incurred in doing so in
accordance with clause 8.

 

9 WAIVERS OF PRE-EMPTION RIGHTS

The Chargors shall ensure that they and all shareholders of the Company (if any)
from time to time shall enter into waivers in a form satisfactory to the Chargee
of all pre-emption rights and restrictions in the articles of association of the
Company from time to time or otherwise which may in any respect vary, restrict
or affect the exercise of any rights which may arise in connection with the
enforcement of this security or the transfer of the Charged Securities to the
Chargee or such other person as the Chargee may so direct.

 

11



--------------------------------------------------------------------------------

SCHEDULE 3

WARRANTIES

 

1 TITLE

 

1.1 Each Chargor warrants and represents that with regard to the Shares:

 

  1.1.1  such Chargor is the sole beneficial legal owner of the shares held by
it and holds the same with full title guarantee free from any Security Interest;

 

  1.1.2  they are fully paid;

 

  1.1.3  there are no moneys or liabilities outstanding or payable in respect of
them or any of them;

 

  1.1.4  such Chargor is lawfully entitled to create this security over them in
favour of the Chargee;

 

  1.1.5  together they constitute the whole of the issued share capital of the
Company; and

 

  1.1.6  they are fully transferable to the Chargee or such other person as the
Chargee shall direct without restriction and without prejudice to the generality
of the foregoing in respect of the pre-emption rights or restrictions in the
articles of association of the Company all appropriate waivers have been
obtained in respect of these from all other shareholders of the Company (if
any), which are unconditional and irrevocable and legally binding and
enforceable.

 

1.2 Each Chargor further warrants and represents that save for paragraph 1.1.5,
all sub-paragraphs of 1.1.1 to 1.1.4 and 1.1.6 of paragraph 1.1 will be true and
accurate with regard to securities which become Charged Securities after the
execution of this deed, as at the date on which they become Charged Securities.

 

2 OTHER SECURITY

Each Chargor warrants and represents that it has not taken or received and
undertakes not to take or receive the benefit of any security (from the Company
or any other person) extending to its liabilities under this security.

 

12



--------------------------------------------------------------------------------

SCHEDULE 4

POWERS OF THE CHARGEE AND A RECEIVER

 

1 ENFORCEMENT

 

1.1 Disapplication of sections 93(1) and 103

Neither section 93 nor section 103 of the Law of Property Act 1925 shall apply
to this security.

 

1.2 Security enforceable on demand

This security shall become enforceable in the event of a Demand being made
following the occurrence of an Enforcement Event. The Chargee may at any time
after that enforce all or any part of this security as it thinks fit. In
particular (but without limitation), it may without further notice exercise in
relation to the Charged Securities:

 

  1.2.1  the power of sale and all other powers conferred on mortgagees by the
Law of Property Act 1925 (or otherwise by law) as extended, varied or amended by
this security; and

 

  1.2.2  (without first appointing a Receiver) any or all of the powers,
authorities and discretions which are conferred by this security (whether
expressly or by implication) upon a Receiver.

All dividends, interest or other payments received or receivable in respect of
any of the Charged Securities (whether before or after any Demand) may be
applied by the Chargee as though they were proceeds of sale.

 

1.3 An Enforcement Event shall be deemed to have occurred if:

 

  1.3.1  either Chargor or the Company is deemed unable to pay its debts within
the meaning of section 123 of the Insolvency Act 1986 or commences negotiations
with any one or more of its creditors;

 

  1.3.2  either Chargor or the Company takes any corporate action or other steps
or legal proceedings are commenced for its or their winding up, dissolution or
reorganisation or appointment of a receiver, administrator, trustee or similar
officer of it or them; or

 

  1.3.3  either Chargor shall repudiate, purport to revoke or fail to perform
any of its covenants or obligations under this Charge over Shares or the Bond,
as applicable (after passage of applicable cure period, if any); or

 

  1.3.4  either Chargor shall fail to perform any of its covenants or
obligations under that certain letter agreement dated as of the date hereof by
and among Laurus Master Fund, Ltd., SYI, SYUK, Stockeryale Canada Inc. and
Lasiris Holdings, Inc.; or

 

  1.3.5  an event allowing for immediate redemption shall have occurred under
Section 3.2 of the Bond.

 

1.4 Neither the Chargee nor Receiver Liable to Account

Neither the Chargee nor any Receiver shall be liable as a mortgagee in
possession to account in relation to any of the Charged Securities (except to
the extent of actual receipts) for any loss upon realisation or for any other
default or omission for which it or he would otherwise be liable as such a
mortgagee, and shall not be liable for any failure to make or call

 

13



--------------------------------------------------------------------------------

for any payment or repayment, to accept or notify the Chargors of any offer or
for any other loss of any nature in connection with the Charged Securities.

 

2 APPOINTMENT OF A RECEIVER

 

2.1 Appointment

At any time after this security shall have become enforceable, if either Chargor
so requests in writing or if a petition is presented for an administration order
to be made under the Insolvency Act 1986 in respect of a Chargor, the Chargee
may (without further notice to such Chargor) appoint in writing (signed by the
Chargee) any one or more persons to be a receiver and/or manager of the Charged
Securities (a “Receiver”). Any Receiver so appointed shall (subject to the terms
of the instrument of his appointment) have the powers referred to or set out in
this security. In the case of joint Receivers, each may (unless the Chargee
otherwise directs) exercise any and all of those powers independently of the
other Receiver or Receivers.

 

2.2 Receiver’s Powers

Any Receiver so appointed shall (subject to the terms of the instrument of his
appointment) have:

 

  2.2.1  power to sell or otherwise dispose of the Charged Securities. Any such
disposal or other dealing may be effected in such manner and on such terms as he
may think fit for consideration consisting of cash, debentures or other
obligations, shares or other valuable consideration and any such consideration
may be payable in a lump sum or by instalments spread over such period as he may
think fit;

 

  2.2.2  all powers conferred on receivers by statute, including those set out
in Schedule 1 of the Insolvency Act 1986 even if he is not an administrative
receiver as defined in that Act; and

 

  2.2.3  power to do all other such acts and things as he may consider desirable
or necessary for realising all or any part of the Charged Securities and all
such powers and authorities as he would be capable of exercising if he were the
absolute beneficial owner of them.

 

2.3 No Restriction on Powers of the Receiver

The powers referred to in paragraph 2.2 shall not be subject to any restrictions
contained in the Law of Property Act 1925 and shall continue notwithstanding any
liquidation of either Chargor. In the case of joint Receivers, each may (unless
the Chargee otherwise directs) exercise any and all of those powers
independently of the other Receiver or Receivers.

 

2.4 Receiver’s Remuneration

The Chargee may from time to time fix the remuneration of any Receiver appointed
by it without being limited by the maximum rate specified in section 109(6) of
the Law of Property Act 1925. The Chargee may also (subject to any necessary
approval from the Court) end the appointment of any such Receiver by notice in
writing (signed as in paragraph 2.1) and appoint under paragraph 2.1 a
replacement for any Receiver whose appointment ends for any reason.

 

14



--------------------------------------------------------------------------------

2.5 Receiver Agent of the Chargors

Any Receiver shall be the agent of each Chargor (so that each Chargor shall be
solely responsible for his debts, defaults and remuneration), except that if
such Chargor goes into liquidation, any Receiver will after that act as a
principal (and not as the agent of the Chargee).

 

3 APPROPRIATION OF RECEIPTS

 

3.1 Application of Moneys Received

Subject to paragraph 3.2, any moneys received by the Chargee or any Receiver
after the occurrence of an Enforcement Event under the powers conferred by this
security shall (subject to the payment of any claims having priority to this
security but in substitution for section 109(8) of the Law of Property Act 1925)
be applied in the following order of priority:

 

  3.1.1  in discharging the remuneration of any Receiver and all costs, charges
and expenses of and incidental to his appointment, together with interest on
such remuneration, costs, charges and expenses at the Interest Rate; then

 

  3.1.2  in or towards payment or discharge of (or provision of cash cover for)
the rest of the Secured Liabilities in such manner or order as the Chargee may
decide in its absolute discretion (such decision overriding any appropriation by
the Chargors); then

 

  3.1.3  in payment of the surplus (if any) to the Chargors or any other person
entitled to it.

 

3.2 Suspense Account

Any moneys received by the Chargee or any Receiver under the powers conferred by
this security may, at the discretion of the Chargee, be placed in a suspense
account (before or after any appropriation under paragraph 3.1) and kept there
for so long as the Chargee thinks fit.

 

3.3 Realisation Account

If any Secured Liabilities remain outstanding (whether or not then due and
payable) following any appropriation made by the Chargee pursuant to paragraph
3.1, the Chargee shall place the balance of any amounts received following
exercise of their powers under this security to the credit of an account (the
“Realisations Account”) to be opened in the name of the Chargors and designated
as such, and the Chargors shall create a fixed charge in favour of the Chargee,
in a form satisfactory to the Chargee, over the moneys from time to time
standing to the credit of the Realisations Account as security for the Secured
Liabilities.

 

4 DELEGATION AND APPOINTMENT OF ATTORNEYS

 

4.1 The Chargee may Delegate

The Chargee may at any time and from time to time delegate to any person or
persons all or any of the powers, authorities and discretions which are
exercisable by it under this security. Any such delegation may be made by power
of attorney or in any other manner, upon such terms (including power to
sub-delegate) and subject to such regulations as the Chargee may think fit. The
Chargee shall not in any way be liable or responsible to either Chargor for any
loss or damage arising from any act, default, omission or misconduct on the part
of any such delegate or sub-delegate.

 

15



--------------------------------------------------------------------------------

4.2 Appointment as Attorney

Each Chargor by way of security irrevocably appoints the Chargee, every Receiver
and every delegate or sub-delegate appointed pursuant to paragraph 4.1
separately to be its attorney on its behalf, in its name and as its act or deed:

 

  4.2.1  to execute and do all such assurances, acts and things as either
Chargor is required to execute and do under the Agreement (including without
limitation to execute in favour of the Chargee or its nominees any document
required by the Chargee under paragraph 7 of Schedule 2); and

 

  4.2.2  to seal and deliver and otherwise perfect or do any deed, assurance,
agreement, instrument, act or thing which it or he may deem proper or desirable
in or for the purpose of exercising any of the powers, authorities and
discretions conferred by this security or by law on the Chargee or any Receiver.

Each Chargor by this deed ratifies and confirms and agrees to ratify and confirm
anything which any such attorney may do in the proper and lawful exercise or
purported exercise of all or any of the powers, authorities and discretions
referred to in this paragraph 4.2.

 

5 RELEASES CONDITIONAL

Conditional Release

Any release, settlement, discharge, re-assignment or arrangement (in this
paragraph 5 a “release”) given or made by the Chargee on the faith of any
assurance, security or payment shall be conditional upon that assurance,
security or payment not being avoided, reduced or ordered to be repaid under any
enactment relating to liquidation, bankruptcy or insolvency. If such avoidance
or reduction occurs or such order is made, the release given by the Chargee
shall not prejudice the right of the Chargee to enforce this security in respect
of the Secured Liabilities and as between the Chargors and the Chargee this
security shall (notwithstanding the release) be deemed to have remained at all
times held by the Chargee as security for the Secured Liabilities.

 

16



--------------------------------------------------------------------------------

Signed as a deed by STOCKERYALE

(UK) LIMITED acting by its two

directors

   )             )             )   

/s/ Mark Blodgett

         )   

Director

         )               

/s/ Marianne Molleur

     

Director/Secretary



--------------------------------------------------------------------------------

Signed as a deed by

STOCKERYALE, INC. acting by its

Chief Executive Officer and Chief

Financial Officer

   )             )             )   

/s/ Mark Blodgett

         )   

Chief Executive Officer

         )               

/s/ Marianne Molleur

     

Chief Financial Officer and Sr. Vice President



--------------------------------------------------------------------------------

Signed as a deed by The Eureka

Interactive Fund Limited acting by a

director and its secretary/two directors

   )             )             )   

/s/ Linburgh Martin

         )   

Director

         )                        

Director/Secretary

Charge Over Shares